Motion Denied and Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00849-CV



 IN RE NOBLE DRILLING (U.S.) L.L.C. AND COTECH IRM SERVICES,
                        INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-82600

                        MEMORANDUM OPINION

      On November 16, 2022, relators Noble Drilling (U.S.) L.L.C. and CoTech
IRM Services, Inc. filed a petition for writ of mandamus in this Court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this Court to compel the Honorable C. Elliott Thornton, presiding judge of the
164th District Court of Harris County, to vacate the trial court’s November 9, 2022
order denying relators’ motion for a Rule 204.1 orthopedic physical examination of
the real party in interest Jeremy Davis.

      On November 17, 2022, relators filed a motion for expedited temporary
relief, seeking to stay the December 12, 2022 trial setting in the underlying matter.

      On November 29, 2022, the real party in interest filed a combined response
in opposition to relators’ motion for expedited temporary relief and to relators’
petition for writ of mandamus.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. Relators’ motion
for expedited temporary relief to stay the trial proceedings is denied.


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                           2